Citation Nr: 1750752	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder bipolar type.

2.  Entitlement to service connection for dementia, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2013.  A transcript of that hearing is of record.  

These matters were previously remanded by the Board in February 2015 and September 2016.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional remand is required.  The Veteran testified in his hearing that he is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran explained that these benefits are because of his psychiatric disability, and that he obtained these benefits in 1990 or 1991.  These records are not associated with the claims file.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this case, the Veteran has not responded to requests for authorization to obtain private treatment records or appeared at scheduled VA examinations, in spite of two attempts on the part of VA.  This lack of information makes any treatment records or history that might be available from the SSA particularly important.  Therefore, it is necessary to attempt to obtain these records upon remand.  

As noted above, the Veteran has not cooperated with attempts to schedule a VA examination, and there is no reason to believe he will be more cooperative if a third attempt is made.  As these matters are being remanded, a medical opinion should be obtained based upon the medical record regarding whether the Veteran's acquired psychiatric disability preexisted his entrance into service.  The Veteran has a June 2009 diagnosis of schizoaffective disorder bipolar type, which is shortly before the claim period for the purposes of meeting the requirement for a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

Entitlement to service connection for dementia as secondary to schizoaffective disorder bipolar type is intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder bipolar type.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security Administration disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security Adminisraton records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, forward the claims file to a VA clinician.  After reviewing the claims file, the clinician is asked to provide the following opinions:

i) Did the schizoaffective disorder bipolar type diagnosed in June 2009 clearly and unmistakably (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) preexist the Veteran's entrance into service in December 1988?  If so, identify such clear and unmistakable evidence or medical principle that makes it so.

ii) If the clinician answers the first question in the affirmative, then the examiner should determine whether the schizoaffective disorder bipolar type clearly and unmistakably did not increase in severity (beyond natural progression) during service.  Again, the clinician should identify such clear and unmistakable evidence or medical principle that makes it so.  The clinician is further instructed that the law requires in this situation that VA must rely upon affirmative evidence that proves there was no aggravation, not the insufficiency of the evidence.  

The clinician is advised that for these purposes, aggravation is defined as worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

iii) If the clinician concludes that schizoaffective disorder bipolar type did not clearly and unmistakably preexist entry into service, then the clinician is requested to provide an opinion as whether it is at least as likely as not (50 percent probability or more) that the schizoaffective disorder bipolar type began in service or is causally and etiologically related to service.  

iv) Whether it is at least as likely as not that the Veteran has another psychiatric disorder such as dementia that is at least as likely as not (50 percent or greater probability) caused or aggravated by service, or proximately due to or chronically aggravated by, schizoaffective disorder bipolar type?

Due to the Veteran's failure to appear at multiple examinations, the clinician is asked to provide these opinions based upon the medical evidence of record, including the February 2010 statement by the Veteran's stepmother that the Veteran was never diagnosed with a mental illness or emotional disorder prior to service, and the Veteran's August 2013 hearing testimony that he had grief counseling as a teenager after the death of his father but was never treated for a psychiatric condition prior to service.  

Each opinion offered must be supported by a complete rationale.  If the clinician is unable to provide a requested opinion without resorting to speculation, the clinician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).


3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




